Title: To Benjamin Franklin from Noble Wimberly Jones, 13 January 1773
From: Jones, Noble Wimberly
To: Franklin, Benjamin


Dear Sir
Savannah 13. Jany: 1773
I am realy ashamed at my remissness in neglect of Writing after your repeated favours, And this now can only serve as an Appology the Captn: being ready to go down. Your much esteemed of the 5th. May containing the curious Seed from India I received safe, also yours of the 3d. of August and a few days since that of the 7th. of October, which repeated marks of kindness fills me with pleasure and gratitude, shall do all in my power that they may answer your laudable Intentions, the Rice there is little doubt of doing well, the others may fail for want of a proper knowledge of the kind of Land necessary the time of sowing and method of Treatment, tho hope they will succeed. I have not seen Mr. Jonathan Bryan since receiv’d your last, shall take care when I do that your and Mr. Ellis’s request be fulfill’d which cant be many days, as our Assembly is to meet Monday next (of which he is a member) am glad to hear tho he and I never agreed in politics that Mr. Ellis still thinks of us, and I heartily wish him well, the Province certainly throve under his Administration. Our present Assembly met the 9th. Decr. last (tho many new Members) did me the Honour of Electing me Speaker which must gaul such arbitrary Men as we have been blest with but my private business making it so very inconvenient determined me to decline accepting, it gave me however real pleasure to see the sentiment of them and that they would not be dictated to. I trust notwithstanding every obsticle that the Province will have the Hapiness of your continuance and Assistance. Time Obliges to conclude with the Honour of subscribing myself with the greatest Respect Dear Sir Your Most Obedient and Very Humble Servant. 
N W Jones
